Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Gabriel Logan Orocio, Appellant                       Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2019F00147).
No. 06-19-00236-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Carter,* Chief Justice Morriss and Justice
The State of Texas, Appellee
                                                      Stevens participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.




       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
court costs from the judgment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Gabriel Logan Orocio, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 12, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk